Title: To Thomas Jefferson from Richard Henry Lee, 25 August 1777
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Phila. August 25. 1777

It will not perhaps be disagreeable to you in your retirement, sometimes to hear the events of war, and how in other respects we proceed in the arduous business we are engaged in. Since the loss of Ticonderoga (into the cause of which, and the conduct of the commanding Officers, Congress have ordered inquiry to be made) and Gen. Burgoynes speedy march to Fort Edward, our affairs in that quarter begin to wear a favorable appearance. In addition to Burgoynes force, another Body of Men came down the Mohock river, by way of Oswego, and laid seige to Fort Stanwix, or Schuyler, as it is now called. At this place a battle ensued with the Tryon County Militia, in which the enemy were driven from the ground with the loss of more than 200 Indians and several regulars. Colo. Willet making a Sally from the Fort did great injury to the enemy and took from them a great quantity of baggage with 2 or 3 field pieces. However, the Militia having lost many Men in this Action and their best officers having been killed or wounded, they retired and left the enemy to return and lay Seige to Fort Schuyler, which the Garrison was bravely defending, when Gen. Arnold was detatched with a body of men to relieve the place. We expect every day to hear of his success. To the northward of this, in the N. Hampshire grants, Gen. Stark with 2000 Militia attacked Colo. Baum and 1500 Regular Troops behind works, and with Cannon. The consequence you will find in the inclosed Hand bill. This was an important victory, well timed, and will probably occasion Mr. Burgoyne to retire very quickly. If he does not, I can venture to Augur his destruction. He is at Saratoga and Fort Edward, with our main Army a few miles in his Front at the mouth of Mohock river. I expect Generals Lincoln and Arnold will presently be in his rear, after which, his chance of returning will be very small. Gen. Gates has joined the Northern Army and now commands in that quarter. Putnam with 5000 men commands on the heights of  Hudsons river above N. York, in which place Gen. Clinton is left with about 3000 men. After Gen. Howe had long raised the curiosity of this part of the world, to know what could be his view in embarking his Army and coasting it for 5 weeks in a most oppressively hot season; at length, he appears at the very head of Chesapeake Bay where he remains with more than 200 sail of Vessels. His Troops not yet landed that we know of, but imagine they were put on shore yesterday. We are left yet to guess his Object. It may be supposed either for this City, or to conduct a line from Chesapeake to Newcastle and thereby inclose a large tract of Country between that Bay, Delaware, and the Sea. Let his plan be what it may, Gen. Washington, with a gallant Army is gone to enter a Caveat. The General with his Army passed thro this City yesterday, and they made a fine appearance. To aid the Army, and make the business secure, Congress has called for Militia from this State, Delaware, Maryland, and the Northern Counties of Virginia. Should Gen. Howe venture to enter the Country against this force, I think his ruin will be sure, notwithstanding we are told his Master depends on the “desperate efforts that Generals Howe and Cornwallis must make to redeem their Bankrupt honor.” So, we learn from France, the King of England hath said. We have no reason to suppose, from our foreign intelligence that a war in Europe will immediately take place, but that every preparation for it is making remains without doubt; and in the mean time we shall surely receive most substantial Aid from our friends there. The fleet of France grows stronger daily, and with it, the spirit of the Court rises, as appears by the answer made to Lord Stormont when he told the french Minister that “the peace cannot continue long if N. America continued to draw supplies from France.” “Nous ne desirons pas la guerre, et nous ne le craignons pas.” In truth, every art of falsehood and fraud has been practised to prevent a war there, but it seems clear that this will not long prevail. Dr. Lee is returned from Spain and is gone to the Prussian Court. That Monarch is fond of commerce and is desirous of being acquainted with the whole nature of ours. He is offended with the Court of London, and has no reason to fear its resentment. We have good reason to expect considerable advantage from his friendship. If our funds fail us not, and our Union continues, no cause was ever safer than ours. To prevent the former, most extensive and vigorous taxes should immediately take place. The sum in circulation is immense and no corrective can be applied but Taxation, nor was there ever a time when the vast plenty of money rendered that business more easy.  The Loan Office, with that, will I believe answer, and upon the success of our funds will probably depend the Unity of our exertions. The Confederation goes on but slowly, occasioned by the immensity of business created by the war. But I find our right to our Charter bounds, as stated by our Act of Government will be strongly contested. The Charter of 1609 it is said has been vacated, and that no transfer of that Charter right can be shewn from the Company to the people of Virginia. That therefore the ungranted lands were the property of the Crown, and being taken from it by common exertions, must become common Stock. Will you be so kind as favor me with your reasons and authorities in support of our right? I am with great regard & esteem, dear Sir Your most affectionate and obedient [Servt.],

Richard Henry lee

